Citation Nr: 1644212	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial increased rating for diabetes mellitus type II with retinopathy, rated as 20 percent disabling.

2.  Entitlement to service connection for eye disorder - including macular degeneration, glaucoma, and pseudoaphakia - to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for mental disorder, to include posttraumatic stress disorder and dementia.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs 
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1947 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran requested a hearing before the Board; however his representative wrote in October 2016 that the Veteran would be unable to attend the scheduled hearing because of his health.  Thus, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board may decide these issues.  Records have been referenced in the claims file that have not been submitted or obtained.  In his April 2011 claim, the Veteran reported that he began receiving treatment for posttraumatic stress disorder (PTSD) in March 1985 at Fort Dix medical facilities.  The Veteran also indicated in the April 2011 claim that he had received treatment or domiciliary care in March 1985 and March 2005 at Walter Reed Army Medical Center.  These records have not been associated with the file and must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the June 2011 VA examination noted that additional recent information, such as the reasons for the Veteran's placement in a nursing home and his current level of functioning, were not included in the file.  Similarly, the Veteran also stated in the October 2013 and March 2015 substantive appeals that VA did not have all relevant information; he also stated that he would present evidence to the Board that would support his claim.  Because the Veteran was unable to attend a Board hearing due to his health, he should be provided an additional opportunity to submit the referenced evidence.  Such records may include those Our Lady of Lourdes Health System (as referenced in January 2011 private medical records); Water's Edge Health Care & Rehab; and/or Menlo Park Veteran's Home (as referenced in an October 2012 statement).

After completing the development listed above, the AOJ must schedule additional VA examinations.  With regard to the Veteran's claim for eye disorders, an additional examination is necessary to address whether the Veteran's current eye conditions are directly related to service.  Moreover, the January 2013 VA examination diagnosed macular degeneration, pseudophakia, and glaucoma and a September 2013 VA medical opinion found it less likely than not that the diagnosed eye disorders were caused by or related to the Veteran's service-connected diabetes.  The September 2013 VA opinion did not address aggravation, however, and only provided a rationale for macular degeneration.  Thus, an additional VA examination related to the Veteran's eye conditions is necessary.

A VA examination is also necessary to fully address the Veteran's mental disability claim.  A veteran without medical expertise is not competent to diagnose his condition; thus, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The June 2011 VA examination attempted to address the Veteran's PTSD and diagnosed "Dementia of unknown etiology."  This examination also noted that recent medical information regarding the Veteran's placement in a nursing home was not available.  As outlined above, such records shall be requested on remand; they should be considered by the examiner and the causation of all mental disorders should be addressed on remand.  

Finally, depending on the evidence gathered on remand, VA examinations may be necessary to address the current severity of the Veteran's diabetes mellitus type II with retinopathy and his entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  Such examinations should be provided as required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VA treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent treatment records from the Fort Dix medical facilities and Walter Reed Army Medical Center, to include treatment in March 1985 at the Fort Dix facility and treatment in March 1985 and March 2005 at Walter Reed.

In addition, give the Veteran an opportunity to identify or submit any additional pertinent evidence in support of his claim, to include  records from Our Lady of Lourdes Health System, Water's Edge Health Care & Rehab, and Menlo Park Veteran's Home.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Following completion of the above, schedule a VA examination related to the Veteran's eye disorders.  After examining the Veteran and reviewing the entire record, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater)  that the Veteran's eye disorders - to include macular degeneration, glaucoma, and pseudoaphakia - are related to any incident of service?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disability - diabetes mellitus type II with retinopathy - caused any of the Veteran's eye disorders, to include macular degeneration, glaucoma and pseudoaphakia?   

c)  If the examiner determines that the Veteran's eye disorders are not secondary to the Veteran's service-connected diabetes mellitus type II with retinopathy, the examiner should opine whether it is at least as likely as not that any eye disorder has been aggravated (that is, permanently worsened) beyond its natural progression by service-connected diabetes mellitus type II with retinopathy.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Schedule a VA examination related to the Veteran's psychiatric and neurocognitive disorders.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric and neurocognitive disorders, making specific findings regarding whether the Veteran has dementia and/or meets the criteria for a diagnosis of PTSD. 

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the diagnosis is based on the Veteran's in-service combat stressors.

c)  With regard to any diagnosed neurocognitive disorders or psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is etiologically related to any incident of the Veteran's active service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  If the directions above produce evidence indicating a worsening of the Veteran's diabetes mellitus type II with retinopathy, schedule the Veteran for a VA examination to determine the current severity of his condition.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  If the directions above produce additional relevant evidence, schedule a VA medical examination to ascertain whether the Veteran is so helpless as to be housebound, permanently bedridden, or in need of regular aid and attendance due to service-connected disabilities.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




